 400DECISIONSOF NATIONALLABOR RELATIONS BOARDMolded FiberGlassBody Company-Midwest DivisionandTeamstersLocalUnion No.50, affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica.Case14-CA-4969May 13, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn February 4, 1970, Trial Examiner Frederick U.Reel issued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and was engagingin certain unfair labor practices alleged in the complaintbut recommending against issuance of a remedial orderfor the isolated violation found, as set forth in theattached Trial Examiner's Decision. The Trial Examineralso found that Respondent had not engaged in certainother unfair labor practices alleged in the complaintand recommended that these allegations be dismissed.Thereafter, the Charging Party and the General Counselfiled exceptions to the Trial Examiner's Decision andsupporting briefs. Respondent filed cross-exceptions tothe Decision with a supporting brief and an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Deci-sion, the exceptions, the briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with thefollowing modifications:1.The Trial Examiner found that Respondent didnot violate Section 8(a)(5) and (1) of the Act when,more than a year after the Union's certification bythe Board, it refused to bargain with the Union uponreopening and restaffing a plant which Respondent hadpermanently closed for economic reasons 5 months afterthe Union was certified. We agree, but for the followingreasons.Respondent, a manufacturer and distributor of fiberglass reinforced plastic and related products, operatesplants at Ashtabula, Ohio, and Centralia, Illinois, onlythe latter being involved herein. On October 16, 1967,the Union was certified as the exclusive bargaining repre-sentative of Respondent's production and maintenanceemployees at the Centralia plant.Thereafter, unsuccessful but good-faith efforts toreach an agreement covering the wages, hours, andworking conditions for the plant employees were madeatmeetings between the parties. When, in January 1968,Respondent informed the Union that it had determinedfor economic reasons to permanently close the Centraliaplant, the parties engaged in further good-faith negotia-tions concerning the effects of the proposed shutdown.There is no allegation that the March 15, 1968, plantclosing was precipitated by union animus. In fact, afterthe termination of operations at Centralia, Respondentand the Union still negotiated in good faith, but nocontract covering questions about the plant closing result-ed.On May 14, 1968, Respondent proposed a contractto the Union containing a clause by which Respondentagreed to recognize the Union as the exclusive bargainingrepresentative for the already established unit if theCentralia plant were reopened before October 16, 1968,the end of the socalled "certification year." No agree-ment was reached, and further contact between theparties did not occur again until January 1969.After closing the Centralia plant on or about March15, 1968, Respondent sought unsuccessfully to sell theplant.Since its Ashtabula plant was still operating,Respondent continued to bid for new work. In thesummer and fall of 1968, Respondent received neworders for the manufacture of automobile parts, butfound itself unable to raise funds to expand the Ashtabulaoperations, as required. In view of the influx of neworders, the inability to sell the Centralia plant (whichwas costing $25,000 a month tomaintain), and the inabili-ty to expand its Ashtabula operations, Company Presi-dent Morrison informed Respondent's board of directorson September 27, 1968, that the Centralia plant mighthave to be reopened to handle the new orders.At the hearing, the General Counsel stated that boththe plant closing and reopening were based on economicconsiderations, not unionanimus.However, the com-plaintallegesthat prior to the termination of the "certi-fication year" on October 16, 1968, Respondent knewall the factors which eventually led it to reopen Centraliaon or about November 22, 1968. The Trial Examiner'sfinding that Respondent did not delay reopening forthe reasons implicit in that allegation is supported bythe fact that major Chevrolet and Pontiac orders werenot received until October 17 and November 12, 1968,respectively, at which time the decision to reopen theplant was apparently made.Respondent did not notify the Union or its formeremployees when it reopened the Centralia plant onNovember 22, 1968. Instead it hired new employees.There is no contention that the decision to hire newemployees, rather than to rehire the former employees,was motivated by unionanimus.Morrison's uncontrad-icted testimony is that the former employees were unsa-tisfactory and so he did not desire to reemploy them.On January 13, 1969, the-Union wrote Respondentrequesting that Respondent bargain with it as the certifiedrepresentative of the new employees. Of the 46 employ-ees hired by Respondent between November 1968 andmid-January 1969, only a handful had been employedby Respondent prior to the March 1968 closing. Theparties stipulated that at no time since the Centraliaplant reopened has the Union claimed to have signedauthorization cards from a majority of the newly hiredemployees, nor has it claimed that a majority of such182 NLRB No. 59 MOLDED FIBERGLASS BODY COpersons have union membership The new employeeswere paid wages higher than those paid at the timeof the closing, but it appears that this was due toan interim wage increase given employees at the Ashtabu-la plant, since Respondent had previously maintainedcomparable wage structures at its two plantsRespondent answered the Union's January 13, 1969,request for bargaining by contending that since the certi-fication "was no longer valid" and it doubted the Union'smajority status, it would not recognize or bargain withthe Union at that time Respondent also filed a petitionfor an election with the Board, but the instant proceedingblocked processing of that petitionWhile the Union'smid-January letter stated that it was "now" informedof the November reopening, without giving reasons forthe apparent delay in asking for bargaining, the reopen-ing, as the Trial Examiner indicates, was no secretinCentralia, a city of 15,000 people, especially sincethe local newspaper had reported the presence of anotherunion's picket at the plant when it reopened That picket-ing is unrelated to the instant caseThe General Counsel contends that the "certificationyear" should be extended beyond the normal October16, 1968, termination date because of the peculiar circum-stances of the case Particularly, the General Counselcontends that, since after January 1968 the parties onlynegotiated about the effects of termination, rather thanthe wages, hours, and working conditions of employeesin a viable plant setting, the Board should allow theUnion at least a full year of such latter bargainingat the plantAlternatively, he argues, the certificationcreate 9 a presumption of continuing representative statusbeyor d October 16, 1968, which was not overcomeby th time of the November 22, 1968, plant reopening,and hat, therefore, Respondent had a duty to notifythe 1 neon of the reopeningGiven Respondent's lack of union animus, the good-faith efforts made by the parties to reach some typeof agreement even after the Centralia plant was apparent-ly permanently closed, and the economic considerationswhich admittedly were the sole factors which causedthe plant's closing and subsequent reopening, we findno reason to extend the "certification year" beyondthe normal October 16, 1968, termination date, eventhough less than a full year's bargaining occurredbetween the parties i For the above reasons, we alsofind no basis for presuming that the Union continueditsrepresentative status beyond October 16, 1968, atwhich time the Centralia plant was still, as it thenappeared, permanently closed Accordingly, we find thatRespondent did not violate Section 8(a)(5) and (1) oftheAct by failing to notify the Union of the plantreopening and thereafter refusing to bargain with theUnion2Since we have found that the Union was not theexclusive bargaining representative of Respondent's'CfMar Jac Poultry Company Inc136NLRB 785 where theBoard extended the certification year because the employer had deniedthe union a full year s bargaining opportunity as a result of the employer sunlawful refusal to bargain during the certification year401newly hired production and maintenance employees atthe Centralia plant when Respondent reopened it inNovember 1968, we find, contrary to the Trial Examiner,that Respondent did not violate Section 8(a)(5) and (1)of the Act by granting, upon reopening, a wage increaseto the new employees without notifying the UnionAccordingly, we shall dismiss this allegation of the com-plaint 2ORDERIt is ordered that the complaint be, and it herebyis, dismissed in its entirety2We express no opinion on the propriety of the recommendationof the Trial Examiner not to issue a remedial order for this isolatedviolation which he foundTRIAL EXAMINER'S DECISIONFREDERICK U REEL, Trial Examiner This case, heardat St Louis, Missouri, on November 24, 1969, pursuantto a charge filed the preceding January 23, and a com-plaint issued August 20, presents questions arising outof Respondent's refusal to bargain when, a few weeksafter the expiration of the "certification year," it re-opened and substantially restaffed a plant which hadapparently been permanently shut down for economicreasonsmidway in the certification yearUpon theentire record, and after due consideration of the briefsfiled by General Counsel and by Respondent, I makethe followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent, herein called the Company, an Ohiocorporation, is engaged at Ashtabula, Ohio, and at Cen-tralia, Illinois, in the manufacture, sale, and distributionof fiber glass reinforced plastic and related productsAt its Centralia plant, which is the only facility involvedin this proceeding, the Company annually ships productsvalued in excess of $50,000 to points outside the State,and it is therefore an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act The Charging Party, herein called the Union,isa labor organization within the meaning of Section2(5) of the ActiITHE ALLEGED UNFAIR LABOR PRACTICESA Background-the Certification, and theBargainingBefore and After the Closing of the PlantEarly in October 1967 the Union won a Board-conduct-ed election at the Centralia plant, and on October 16,1967, the Board certified the Union as the exclusivebargaining representative of the production and mainte-nance employees The Company and the Union there- 402DECISIONSOF NATIONALLABOR RELATIONS BOARDaftermet several times in what apparently were good-faith but unsuccessful efforts to reach agreement.Early in January 1968 the Companydetermined foreconomic reasons to discontinue operations at the Cen-tralia plant.The Companycommunicated this intentionto the Union,and the parties engaged in further good-faith bargaining over matters relating to the proposedtermination,but reachedno agreement.On or aboutMarch 15,1968, the Centralia plant wasclosed.Atthat time all parties expected that the closing wouldbe permanent,i.e., the Companyhad no expectationor intention of ever resuming operationsthere.Forthe next several monthsthe Companymade strenuouseffortsto sell the plant to various potential customers,but allsuch efforts failed.Notwithstandingthe closing of the plant, the Companyand the Unioncontinued negotiationsin April and May1968, apparently in an effort to reacha contract whichwould encompass questions arising out of the terminationof the plant.On May14, 1968,the Companyproposeda contract containing,inter alia,the following clause:It is agreedthat if the Molded Fiber Glass BodyCompany, Mid-West Divisionshall reopen opera-tions at Centralia, Illinoisprior to October 16,1968 the Companywill recognizetheUnion asthe exclusive bargaining agent forallproductionand maintenance employees,factory,janitors andtruck drivers employed by the Company at itsCentralia,Illinois plant,excluding all office clericalemployees,professional employees,guards andsupervisors as defined in the NationalLabor Rela-tionsAct, as amended. The provisions of this Agree-mentshallapply solelyto those employees forwhom the Unionhas been certifiedby the NationalLaborRelations Board,Case No. 14-RC-4779.Agreementwas not reached on this contract,and theCompany and the Union hadno further communicationswith eachother untilJanuary 1969.B.TheReopeningof the PlantIn the summer and fall of 1968the Company receivedcertainorderswhich eventuallyled it to reopen theCentralia plant.The Company'sinability to sell theplant,and itsinabilityto raise funds to expand itsAshtabulaplant were likewise factors in its determinationto reopen Centralia.As early asSeptember27, 1968,Company PresidentMorrisontold the board of directorsthat the Companymight reopenCentralia.Final decisionto do so, however,was not reached until after theCompanyreceived other new orders.The evidence failsto sustain the allegationthat the Companyknew priorto October16, 1968(the expiration of the"certificationyear"), of all the factors which led itto reopen theplant.On the contrary,the evidenceshows that theCompany did not delaythe reopeningof that plantbecause of any considerations growing out of the certi-fication.The plant resumedoperationson or aboutNovember 22, 1968.When the plantreopened,the Companycommencedhiring employees.Approximately 6 were hired in Novem-ber 1968,about 20 in December,and about 20 duringthe first 2weeks of January1969.Only one or twoof these employees had been employedby the Companyprior to the shutdown the preceding March.The Compa-ny explained at the hearing that it determined to makea fresh start,as the previous complement of employeeshad been unsatisfactory on several counts. GeneralCounsel tookno issue with this, and expressly disclaimedany allegation that antiunion motivationplayed any rolein the Company'sdecision to hire new people ratherthan to rehire the formercrew. The wagesat Centralia,prior to the shutdown,had been comparable to thosetheCompanypaid in Ashtabula.When Centraliareopened,the wage rates there were somewhat higherthan theyhad been when it closed,as Ashtabula rateshad increased during the interim.The Companygave no notice to the Union or toits former employees when it reopened the plant.Howev-er, the reopening was no secret in Centralia, a cityof some 15,000 people.At the time the plant reopened,another labor organization placed a picket at the gate,protesting an alleged payment of substandard wageswith respect to some electricalworkallegedly beingdone in theplant. Thismatter received some publicityin thelocal press.On January 13, 1969,counsel fortheUnion wrotethe Company,stating thatthe Union was "now informedthat the plant has been reopened,"asserting that theUnion "isstillthecertifiedrepresentative" of theemployees in the plant, and requestingthe Companytobegin bargaining negotiations.Companycounselpromptlyreplied that the certification was "no longervalid" becauseof the"substantial change in circum-stances" and the expiration of the certification year.The letterwent on to expressthe Company's doubtof the Union'smajority status, and announced thatthe Companywas filing with the Board a petition foran electionto resolve "any question concerning represen-tation thatmay presentlyexist." The filing ofthe chargein this litigation,however,has prevented the processingof that petition.The partiesstipulated that at no time since the plantreopenedinNovember1968 hastheUnionclaimedto havesigned authorization cards from a majority ofthe personshiredsince the reopening,nor has it claimedthata majorityof such persons have membership inthe Union.C.Concluding FindingsBetween May 1968 when the Union rejectedthe Com-pany'sproposed contract and January 1969 when theUnion requested bargaining, the Companyheard nothingfrom the Union.When the bargaining request was madein Januarythe Companyexpressedits doubt (well-found-ed, as the stipulation establishes) that the Union com-manded the support of a majority of the employeesthenon the payroll,and suggested an election to resolvethe question.The Company's conduct at this time wasmanifestly proper unless, as General Counsel contends,the Company had violateditsbargaining obligation at MOLDEDFIBERGLASS BODY CO.the time the plant reopened in November 1968. GeneralCounsel contends that at the time of the reopeningthe certification was still viable (a) because the "certifica-tion year" should be extended beyond the normal 12-month period because of the shutdown of the plant,and (b) because, even if the "certification year" hadexpired, the presumption of representative status createdby the certification survived subject to rebuttal andtherefore vested status in the Union at the time theCompany started to hire. As a corollary to these proposi-tions or in elaboration thereof, General Counsel urgesthat the mere turnover in personnel does not operateto unseat the Union during the certification year oreven give rise to a presumption that it has lost itsmajority after the year expires, and also that in Novem-ber when the first new hirings occurred the Companycould not have any basis for doubting the Union'sstatus because, not having hired new employees orat leastany representative complement of employees,the Company must assume that the prior representativecontinue its incumbency. Finally, General Counsel urgesnot only that the Company had an affirmative dutyto negotiate with the Union over the terms of reopeningand the reemployment of new hiring of employees,but also that even if the Company had no such affirmativeduty, it nevertheless violated its bargaining obligationby its action inchangingwage rates without noticeto,or bargaining with, the Union about that matter.'Notwithstanding the considerable force of these conten-tions, it is my consideredjudgment, for reasons indicatedbelow, that only the last, dealing with unilateral action,iswell taken, 'and that under all the circumstancesthe complaint should be dismissed.With respect to the certification, I see two compelling,albeit somewhat mutually inconsistent, reasons for notextending the certification year, First, although GeneralCounsel argues that the closing of the plant causeda cessation of bargaining so that the Union did notenjoy the normal year of certification, the fact is thatbargaining continued for several months after the closing,and it was the Union which rejected the last proposal.To be sure, the closing weeks of actual bargainingdealt largely with conditionsarising outof the shutdownrather than withgoing termsof employment, but thisdoes not alter the fact that the Union continued activebargainingunder the protection of the certification afterthe shutdown. The changein circumstanceswould notseem a reasonfor extending the certification year. Sec-ond, the apparentlypermanent cessationof operationseffected asudden massdissolution of the bargainingunit.This would seem to be a special circumstancejustifyinga shorteningof the period in which the certifica-tion is conclusive. Compare the cases holding that asharp expansion of the unit creates an exception tothe "one year" rule.Celanese Corp.,73NLRB 864;Westinghouse Electric & Mfg. Co.,38 NLRB 404. Nor-mal gradual turnover of employees, like normal gradual'At the close of the hearing I expressed some doubt that the unilateralaction aspect of the case was embraced by the pleadings.Closer examina-tion of the pleadings shows it to be well within the scope of paragraph10A ofthe complaint403expansion of the number in a unit, does not createan exception to the "one year" rule, but a suddenor precipitate revolution in the employee complementis as sound a basis for an exception as a sudden expan-sion. If shortly following a certification, the entire workforce quitenmassefor economic reasons, it wouldseem unreasonable to apply the certification to covera totally new crew, and the same considerations shouldapply where theenmassetermination is caused bythe employer for purely economic reasons. The consider-ations applying to normal turnover appear largely inappli-cable, as they turn in large part on the continuingrepresentative status of the Union in a going relationship.The force of the argument just made-that the certi-fication lost the normal protection of the "one year"rule because of the sudden termination of the employ-ees-loses considerable force because of the Company'sproposal as late as May 1968 that it would recognizethe Union if the plant reopened during the certificationyear. The proposal was not accepted, and the Company'sreadiness to accept the certification as still controllingwould not bind the Board. In any event, and for allthe reasons thus far stated, I would not regard thecertification as creating an irrebuttable presumption ofthe Union's status after the plant reopened; i.e., I wouldnot extend the certification year.As to the argument that the Union enjoyed a presump-tion of representative status, although rebuttable, this,of course, would be defeated by the considerationsoutlined above suggesting that the closing of the plantand the consequent total and sudden dissolution of theunit constitute an exceptional circumstance vitiating thecertification.However, I am reluctant to rely on thattheory in the light of the Company's postclosing offerto respect the certification. Of course, insofar as therefusal to bargain occurred in January 1969, the rebutta-ble presumption was in fact rebutted. But General Coun-sel rests his case on violations allegedly occuring inNovember 1968. At that time the Union made no requestto bargain. The issue therefore boils down to whethertheCompany, even in the absence of a bargainingrequest, violated a bargaining obligation which it owedto the Union prior to the time the presumption arisingout of the 13-month old certification was rebutted.When the Company reopened the plant in Novemberithad no employees in the unit. The termination theprevious March had been complete and final.' This caseisnot to be analogized to those in which economicstrikers, once believed permanently replaced, are heldentitled to reinstatement because the "permanent"replacement proved impermanent, for in those casesthe strikers retain "employee" status under Section2(3) of the Act. It may be that under the presumptiondiscussed above, the Union became the representativeof the new employees upon their being hired and beforethe presumption of continued status was rebutted bythe facts, here stipulated, that the Union held no authori-zation cards from the new employees, none of whomYGeneral Counsel's relianceonChemrock Corp ,151NLRB 1074,ismisplaced, for that case involved no interruption of employment. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDwere members But the Company is under no dutyto bargain with the Union over the identity of thenew hires For that matter, it has no duty to bargainover individual discharges, except as the Union raisesgrievances after the factWhile the Company may havehad a duty to bargain over the mass discharge implicitin the plant's closing, the record is clear that it fullydischarged this dutyGeneral Counsel argues that theCompany had an affirmative duty to notify the Unionthat the plant was reopening The record is clear thateven before the plant went back into operation, thefact that work was to resume there was a matter ofcommon knowledge in the area, as the local pressdescribed the picketing activities of another union Inthe light of this circumstance it may be assumed thattheUnion was aware of the reopening, and GeneralCounsel called no witness to testify to the contraryWhile it might have been better practice for the Companyto give formal notice to the Union, I find from thefacts established on this record that the Union wasnot prejudiced by the failure to receive such formalnoticeHad the Union desired to bargain with the Compa-ny to urge the rehiring of former employees, the Unioncould have done so In the absence of a bargainingrequest, the Company had no obligation to consult withthe Union over the Company's decision as to whetherto hire new employees or to rehire those formerlyemployed As noted above, the former employees hadbeen terminated, and were not in layoff status CfZatko Metal Products Co, 173 NLRB No 6At the time it reopened the plant, the Companybecause of the general inflation (as evidenced by wageincreases given at its Ashtabula plant while Centraliawas shut down) paid a higher wage than it had paidatCentraliawhen that plant closed This raising ofwages was done without notice to, or bargaining with,the Union As the raises were given the new employeesas they were hired, this would appear to be a unilateralchange of working conditions violative of Section 8(a)(5)and (1) This result follows because the certification,after 1 year, conferred a rebuttable but still presumptivestatus on the Union, and the rate changes were madebefore there was any basis for rebutting the presumption(This argument, of course, rests on the continuing vitalityof the certification after the shutdown, a matter concededby the Company in its negotiations, although possiblyquestionable ) But this unilateral action violative of Sec-tion 8(a)(5) and (1) had no bearing whatsoever on theCompany's doubt of the Union's majority the followingJanuaryUnder the peculiar circumstances of this case,Iwould not think it effectuated the policies of theAct to issue any order arising out of the isolated violationhere found CfAllied Chemical Corp ,143 NLRB 260,263 3CONCLUSION OF LAWThe Companyhas not engaged in any unfair laborpracticewarranting the issuance of a remedial orderRECOMMENDED ORDERThe complaint should be and hereby is dismissedHInmany respects this case illustrates the adage that hard casesmake bad law To dismiss as I have done requires careful limitationof normally applicable and sound principles which if carried to theirlogical conclusionmight lead to a contrary result devoid of equityand not effectuating statutory policy in this situation I should addthat even if I found other violations or recommended a remedial orderIwould not grant the remedy sought by General Counsel of reinstatingthe former employees with backpay Such a remedy perhaps defensibleunderFibreboard Paper Products Corp138NLRB 550 enfd 322F 2d 411 (C A D C)affd 379 U S 203 would seem inappropriatehere in the light of all the circumstances including the Union s delayin not seeking bargaining for several weeks and the express positionofGeneral Counsel that the existence of lawful economic reasonsfor not rehiring the former employees is immaterial